Mr. Justice Green delivered the opinion of the Court. This suit was brought in justice’s court, and tried on appeal in the Circuit Court by the judge, by agreement of the parties. Finding was for appellees, and judgment for $36 damages and costs of suit was entered for them and against appellant. The damages were claimed by reason of the destruction of thirty-six cords of wood by fire, which fire was started by appellant in his field adjoining the wood, and spread to the wood and burned it up. Ho question of law was presented to the trial court to be held, nor is any ruling of the court during the trial objected to except upon the admission or refusal to admit evidence, and we find no error in that regard. The evidence sufficiently established the negligence of appellant as claimed, and the destruction of the wood of appellees by reason of such negligence, and its value when burned. The judgment is affirmed.